ORDER DENYING PETITION FOR REHEARING Patchett, J. This cause comes on for hearing upon the petition for rehearing filed by the Respondent. This Court previously issued an opinion finding liability on the part of the Respondent and granting the claim. The Respondent’s petition for rehearing claims that the opinion rendered herein would tend to make the State liable for cleaning out obstructions and drainage, thereby allowing natural water to flow. Nothing could be further from the truth. The basis of the opinion is that the State altered the natural flow of the ditch in question when the interstate was built. By building the interstate and installing a culvert, the State altered a natural flow of water. All the activities which occurred subsequent to that do not alter the fact that the original construction and installation of the culvert altered the natural flow of the water, thereby being the proximate cause of the flood in question. The State presented no evidence to negate this conclusion. Respondent has now asked for oral argument on the petition for rehearing, but the parties expressly waived oral argument. Therefore, the Court previously considered the case based on the evidence in the record before it. Accordingly, we now deny oral argument on the petition for rehearing. Further, we deny the petition for rehearing.